Exhibit 10.1

Picture 4 [ttec20160930ex1018ca444001.jpg]

August 17, 2016

 

PERSONAL & CONFIDENTIAL

 

Charles "Keith" Gallacher

5936 Shady Oaks Drive

Frisco, Texas 75034

 

Dear Keith:

 

As you know,  TeleTech  Services  Corporation  ("TeleTech")  and  you
have  made  a  mutual  decision  to terminate your employment  effective
August  31, 2016 ("Effective Date").  The purpose of this separation agreement
and release of claims document (the "Letter Agreement") is to set forth the
mutual rights and entitlements between you and TeleTech in connection with your
termination of employment.   This Letter Agreement shall be interpreted in
connection with that certain employment agreement that you executed with
TeleTech as of June 3, 2013 ("Gallacher Employment Agreement") and to the extent
any provisions of the Gallacher Employment Agreement and this Letter Agreement
conflict, the terms and conditions of the Letter Agreement shall control.

 

 

1.    Termination by Mutual Agreement.  Your employment with TeleTech as
TeleTech Executive Vice

President for Global Markets and Industries ("GMI") will terminate effective the
Effective Date.

 

2.    Financial Terms of Separation.

(a)  Enhanced Severance.    While the Gallacher Employment Agreement provides
for a severance

payment  in the amount  of one year's base salary (less all applicable
withholdings) as provided in Section 8(b) of the Gallacher Employment Agreement,
in the best interest of the business and as an additional compensation  for your
obligations further outlined in this Letter Agreement, TeleTech will
pay  you  the  total severance  in  the  amount  of  $500,000
(five  hundred  thousand  dollars) less applicable withholdings  (the "Enhanced
Severance Payment"). The severance  amount due will be
adjusted  by  amounts,  if  any,  that  are  due  from  you  to  TeleTech  as  of  Effective  Date.  This
enhanced   severance  decision  was  discretionary  on  the  part  of  TeleTech  and  is  expressly
conditioned on you agreeing to the terms and conditions as outlined in this
Letter Agreement. The Enhanced Severance Payment shall be paid as provided in
Paragraph 6 of this Letter Agreement.

 

(b)   Forfeiture of Unvested RSUs.   As otherwise provided in your TeleTech
Holdings, Inc. Restricted

Stock Unit Agreements of June 7, 2013, July 1,  2014, January 2, 2015, July 1,
2015, and July 1,

2016 ("All RSU Agreements"), all RSUs that you currently hold and which are yet
unvested as of the

Effective Date shall forfeit.

 

(c)    Health & Wellness Benefits.  In addition to the Enhanced Severance
Payment, if you elect to purchase COBRA  coverage  to cover  your and your
family’s  medical,  vision and dental benefits
(collectively  "Benefits"),  TeleTech  shall  pay to  you for
9  (nine)  months  after the Effective Date ("Benefits Enhancement"),  the
amount  equivalent  to TeleTech's  portion of  cost of Benefits, less legally
 required deduction  and withholdings, if any.   The Benefits Enhancement will
be paid monthly, in conjunction with the payment of the Enhanced Severance
Payment. Notwithstanding the
foregoing,  the  monthly   Benefit  Enhancement  payments  shall  stop  as  soon  as  you  are
employed by an organization that offers Benefits, as part of its compensation
package, regardless of the cost of such Benefits to you.  You shall have the
obligation to notify us as soon as you start such employment.

 



 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

Charles "Keith" Gallacher

Separation Agreement and Release of Claims Letter

 

Charles "Keith" Gallacher

Separation Agreement and Release of Claims Letter

 

 

 

 

(d)  No Further Benefits. This Letter Agreement outlines all financial
obligations of TeleTech to you and by signing below you agree that nothing
further (except your standard compensation through the Effective Date) is due
and owning, including without limitation no further equity, bonus or benefits
related payments.

 

3.    Last Day of Employment.  Subject to your agreement to separate amicably as
further described in this

Letter Agreement, your last day at TeleTech will be the Effective Date.

 

4.      Amicable Separation. In consideration of TeleTech agreeing to pay the
Enhanced Severance Payment and the Benefits Enhancement, you shall:

(a)  Cooperate fully with TeleTech on our orderly transition of your
responsibilities as Executive Vice
President   for  Global  Markets   and  Industries,  including
meetings   with  senior  GMI  staff  and messaging about  your  departure  and
other  business  matters, including an appropriate communication plan and the
restructuring plan for the TeleTech sales organization;

 

(b)  Provide  assistance  in  terminating employment of those members  of GMI
organization, who in sole discretion  of TeleTech  executive  leadership team
("Executive  Committee")  no longer fit with the company's future strategy;

 

(c)  Transition fully all business development  contacts, including  status
details, in connection with any
on-going   business   development  efforts  you  are  currently  undertaking   on  behalf  of  any  of
TeleTech's business segments;

 

(d)  Resign  all  your  officer  positions  and  directorships  with  any  and  all  companies   in  TeleTech
Holdings,  Inc. group, including  all subsidiaries  and affiliates as reflected
in  the   Attachment  A to this Letter Agreement;

 

(e)  Not disparage TeleTech, its employees, officers, subsidiaries, affiliates
and clients as provided in

Paragraph 8 of this Letter Agreement;

 

(f)  Abide by all
terms  and  conditions  of  your   non-compete,  non-solicitation,  and  non-disclosure
obligations under  the Agreement  to Protect Confidential Information, Assign
Inventions and Prevent Unfair Competition and Unfair Solicitation of May 6, 2013
that you signed when you joined TeleTech, and All RSU Agreements;

 

(g)  Execute various releases, as provided in Paragraph 5 of this Letter
Agreement; and

 

(h)  Agree to all terms and conditions as outlined in this Letter Agreement.

 

5.   Releases.

(a)   General Release. In exchange   for the Enhanced Severance Payment,
Benefits Enhancement

and other valuable consideration, you hereby release and forever discharge
TeleTech, its parent company, subsidiaries, affiliates,  partnerships, officers,
directors, employees, agents, successors and assigns of and from any and all
claims you may have, known or unknown, that are releasable by private agreement,
arising at any time throughout your employment and through the Effective Date,
or seven (7) days after you sign the Letter Agreement without revoking it,
whichever is later. The release specifically includes and is not limited to:

(i)  Any rights with respect to any restricted stock units you have been granted
(and which have not yet        vested)   at any   time during   your   tenure
with TeleTech   pursuant   to All RSU Agreements; and

 

(ii)   Any and all rights or claims under any of the following laws: Title VII
of the Civil Rights Act of 1964,  

42 U.S.C. §  2000-e,  as amended;  the Civil Rights Act of 1991; Sections 1981
through 1988 of Title 42 of the United States Code, as amended; the Family and
Medical Leave Act of 1993, as amended;  the Worker  Adjustment and Retraining
Notification  Act, as amended;
the Fair  Labor   Standards  Act  of  1938,  as  amended;   the  National  Labor  Relations  Act;  the Occupational  Safety
and Health Act, as amended;  the Age Discrimination  in Employment Act; the
Americans  with Disabilities

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

Charles "Keith" Gallacher

Separation Agreement and Release of Claims Letter

 

Charles "Keith" Gallacher

Separation Agreement and Release of Claims Letter

 

 

 

Act of 1990, as amended; the Civil Rights Acts of 1866, 1871, and 1991; the
Equal Pay Act of 1963; 

the Employee  Retirement and Income Security Act of 1974, as amended; the
Immigration  Reform and Control Act, as amended; the Colorado Anti­
Discrimination
Act;  and  any  other  federal,  state,  or  local  employment  statute,  law,  or
ordinance,  including  any and all claims  of employment  discrimination  based
on race, color,
creed,  religion,  national  origin,  sex,  age,  marital  status,
disability,  sexual orientation,  lawful off-duty conduct, or retaliation; and

 

(iii) Any and all common-law claims such as wrongful discharge, violation of
public policy, breach of contract, promissory estoppel, defamation, negligence,
infliction of emotional distress, any
intentional  torts,  outrageous  conduct,  interference  with  contract,   fraud,  misrepresentation,
and invasion of privacy;  and

 

(iv) Any and all claims for any of the following: money damages (including
actual, compensatory, liquidated  or
punitive  damages),  equitable  relief  such as reinstatement  or
injunctive  relief, front or back pay, wages, commissions,  bonuses,  benefits,
sick pay, vacation pay and other
paid  time  off  (PTO)   pay  if  any,  costs,  interest,  expenses,  attorney   fees,  or  any  other
remedies; and

 

(v)  Any and all claims arising  under  any federal or state
"whistleblower"  law,  including  without limitation  the Sarbanes-Oxley Act of
2002,  the Whistleblower  Protection  Act, and common-law wrongful discharge in
violation of public policy.

 

(b)   Age Discrimination Acknowledgement and Waiver:   By signing this Letter
Agreement you acknowledge  that  the release  provisions  of Paragraph  5(a) of
this Letter Agreement  include  a waiver and release  of all claims  you may
have under the Age Discrimination in Employment Act of 1967 (29 U.S.C. §  621 et
seq.).

 

(c)  Time to Consider.  With  respect  to  all
releases  in  this  Letter  Agreement,  including  the  Age

Discrimination release, you acknowledge that:

 

(i)   You have carefully read, and understand, the terms of this Letter
Agreement and the various releases,  including the releases with respect to age
discrimination claims contained therein;

 

(ii)  You were, and hereby are, advised to consult with an attorney and/or any
other advisors of your choice before signing this Letter Agreement and various
releases therein;

 

(iii)  You understand that this Letter Agreement and various releases therein
are legally binding and by signing it you give up certain rights;

 

(iv) You have voluntarily chosen to enter into this Letter Agreement and have
not been forced or pressured in any way to sign it;

 

(v)  You knowingly and 
voluntarily  release  TeleTech  from  any  and  all  claims  you  may  have,
known or unknown, in exchange  for the payments and benefits you have obtained
by signing this Letter Agreement, and that these payments  are in addition  to
any payments or benefits you would  have  otherwise  received  if you  did
not  sign  this Letter  Agreement  and various releases  therein;

 

(vi) You have twenty-one (21) days from the date of this Letter Agreement  to
consider your rights and obligations under  this Letter Agreement,  and if you
elect  to sign  this Letter Agreement
sooner,   you   have   done   so   knowingly,   voluntarily   and   after   giving   the   matter   due
consideration.

 

(d)  No Claims Filed.  As a condition of TeleTech entering  into this Letter
Agreement,  you represent that you  have  not  filed,  and  do  not  intend  to
file,  any  lawsuit  against  TeleTech.    This Letter Agreement shall not be
construed to prohibit you from filing a charge or complaint with the
Equal Employment  Opportunity Commission  or   participating
in  any   investigation  or   proceedings conducted by  either entity; however,
you  agree that  you  are  waiving your  right  to  monetary recovery should
any  federal, state,  or  local administrative  agency  pursue
any  claims  on  your behalf arising out  of or relating to your  employment
with and/or separation from employment with TeleTech.

 



 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

Charles "Keith" Gallacher

Separation Agreement and Release of Claims Letter

 

Charles "Keith" Gallacher

Separation Agreement and Release of Claims Letter

 

 

 

6.   Severance Payment Schedule. Subject  to the  provisions of Paragraph 10 
of  this  Letter  Agreement, the  Enhanced Severance
Payment  and  Benefits  Enhancement provided for in Paragraph 2 of this Letter
Agreement, shall be paid as follows:

(a)  The Enhanced Severance Payment will be paid  in 30 (thirty)  equal
installments, less  appropriate withholdings, in conjunction
with  regularly  scheduled TeleTech payroll cycles; commencing with
the  first  TeleTech payroll period following the  Effective Date  or  the
first  TeleTech payroll period following the seven (7) days  after  you sign
this Letter  Agreement without  revoking it, whichever is occurs  later;

 

(b)  The  Enhanced Benefits will  be  paid  in  nine   (9)  equal  installments
(or  fewer  installments as provided in  Paragraph 2(c))  in  conjunction
with  the  1st payment of  the  Enhanced  Severance Payment in any given months;

 

(c)   Notwithstanding the foregoing, no obligations hereunder shall commence
until and unless this Letter Agreement is executed by you.  As provided in
Paragraph 10 of this  Letter  Agreement, as required
by  law,  you  may  take  up  to twenty-one  (21) days  to consider
the  terms  of  this  Letter Agreement and  may  take  up to seven (7) days  to
revoke  it thereafter.   No Enhanced Severance Payment nor  Benefits
Enhancement  as  provided  herein,  shall start  until and  unless the  Letter
Agreement is  executed  and  
delivered   to   TeleTech  and   only   after   the   passage  of   the
aforementioned revocation period.

 

7.    Restrictive  Covenants. All  prohibitions  outlined in  Paragraphs 7(d), 
7(e),  7(f),  7(g),  and  7(h)  of this Letter  Agreement shall  collectively
be  referred to  as  "Restrictive Covenants".    In consideration of TeleTech
providing the Enhanced Severance Payment and Enhanced Benefits, you hereby agree
to the following:

(a)  Restricted Period.   These covenants and restrictions shall remain
in effect for a period of time

after the Effective Date  ("Restricted Period") as provided in each
specific  Paragraph of this Letter Agreement.    The Restricted Period shall be
extended by a period of time equal to any period during which you are in breach
of any Restrictive Covenant set forth herein, including the period of any
litigation for the enforcement of such Restrictive Covenant.

 

(b)  Restricted Area.    You acknowledge that the business and enterprise of
TeleTech and any of its subsidiaries and affiliates (collectively, the "TeleTech
Group") is intended to be and is global.  You further   agree   that
your   role  as  a  TeleTech  Executive Vice   President  and a  member of  the
company's Executive Committee, your  activities  in  competition with  TeleTech
 anywhere  in  the world   in  violation of  the  Restrictive  Covenants
contained  herein would unfairly  damage  the TeleTech  group
of  companies  and  its  legitimate  business  interests.   Therefore, the
Restrictive Covenants contained in this  Letter  Agreement shall  apply  and be
effective  throughout  the world (the "Restricted Area").

 

(c)   Capacity and Knowledge of  the  Executive  for   Restrictive  Covenants.
   For  purposes of  the Restrictive  Covenants, you  agree  not  to engage
in  any  of  the prohibited  or  restricted activities directly or  indirectly,
individually or  as  an  employee, officer,  director, independent contractor,
consultant, or agent, or as a venturer, partner, member, shareholder, or
other  beneficial holder  of any interest in any  entity  or organization.  The
phrase "to your knowledge" shall mean your actual knowledge and/or information
available to you upon reasonable inquiry.

 

(d)  Covenant Against Competition.   
Except  as  further  clarified  in  Paragraph  7(e) for  a  fifteen (15) months
Restricted Period  ending  on December 1, 2017 and within  the Restricted  Area,
you agree not to work  or otherwise contribute your knowledge, directly  or
indirectly, in whole or in part, as an
employee,  officer,  owner,  manager,  advisor,   consultant,  agent,   partner,  director,
 significant

 



 

 

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

Charles "Keith" Gallacher

Separation Agreement and Release of Claims Letter

 

 

shareholder (i.e. a shareholder holding more than 5% of outstanding equity in
any such entity), volunteer, intern or in any other similar capacity anywhere
in  the world to a business entity engaged in the same or substantially similar
business as TeleTech group of companies, including entities engaged in the full
life cycle of customer strategy, analytics-driven, technology-enabled customer
engagement management solutions from customer engagement strategy consulting, to
technology and analytics  driven customer acquisition, to technology solution
development and integration, to business process outsourcing customer care
(collectively, "TeleTech Business").

 

(e)  Competition Consent. For the avoidance of doubt, even if it would be
reasonable for TeleTech to do so (given the amount of Enhanced Severance we are
providing under this Letter Agreement)  it is not the intent of TeleTech to
prevent you from seeking and securing gainful employment during the Restricted
Period.   Notwithstanding the provisions of Paragraph 7(d) above, therefore, in
business areas other than business process outsourcing customer care, TeleTech
is willing to entertain waiving the provisions of Paragraph 7(d) to allow you to
accept employment with a company the business of which may overlap with TeleTech
Business.   Such waiver may be provided in TeleTech's sole discretion, based on
specific facts and circumstances that you would share with us, assuming TeleTech
believes that a role and opportunity you are considering would not be harmful to
TeleTech.

 

(f)   Covenant Against Interference with Client Relations.   For a fifteen (15)
months Restricted Period and within the Restricted Area, you shall not interfere
in any manner with any TeleTech relationships with its Clients or Prospective
Clients, as defined below.  Your activities prohibited hereunder shall include,
but are not limited to, any requests, suggestions, advice, recommendations,
solicitations, or other actions or attempts to induce or influence a Client or a
Prospective Client to

 

(i)   withdraw from, curtail, or cease discussions with TeleTech about any
Client or Prospective

Client projects or business opportunities; or

 

(ii)  cancel, breach, terminate, or otherwise fail to go forward with any
contract or business relation with any of the TeleTech companies.

 

As used herein the term "Client" shall include any person or entity to whom
services have been provided by any of the TeleTech companies or with whom
TeleTech established strategic marketing alliances as of the Effective
Date.   The term "Prospective Client" shall include any person or entity to whom
any TeleTech company has submitted a bid or proposal or directed tangible
efforts to establish a Client relationship or strategic alliance during your
employment with TeleTech as of the Effective Date.

 

(g)  Covenant Against Interference with Employment Relations.   For a fifteen
(15) months Restricted Period and within the Restricted Area, you shall not
interfere in any manner (directly or through others) with any TeleTech
companies' relationships with any senior person who, to your knowledge, is
employed by or otherwise is in the service of one or more of TeleTech companies
during the Restricted Period.  Activities prohibited hereunder shall include,
but are not limited to, your requests, suggestions, advice, recommendations,
solicitations, or other actions or attempts to induce or influence a senior
employee to leave employment or the service of any of TeleTech companies
nor  identification  of  any  senior  persons  so  engaged  by  any  of  the  TeleTech
companies as a target of recruiting activities by others. For purposes of this
provision a 'senior person' or 'senior employee' shall exclusively refer to any
participant in the 2016 Annual Restricted Stock Unit Grant.

 

(h)  Notice to Future Employers.  In addition to the foregoing, during the
fifteen (15) months Restricted Period, you agree to notify your future
employer(s) that you separation of employment  from TeleTech is subject to these
Restrictive Covenants against competition, against interference with client
relationships, and against solicitation of TeleTech employees.

 

(i)   Covenant Against Non-Disparagement. You and TeleTech agree not to engage
in negative discourse of any kind with respect to the each other and to refrain
from making any comments (verbally or in writing) that disparage the other,
including but not limited to TeleTech's business or management practices, your
performance,  or any of each other's reputations, current  or former employees
or financial status, or any of each other's business relationships.
Notwithstanding the foregoing, the  parties  understand  that  TeleTech  is  a
large  company  with  more  than  40,000 employees   worldwide. This
non-disparagement  undertaking  on  the  part  of  TeleTech  is  an
obligation  that relates  to the conduct  of the company's  CEO and senior
management  team only (i.e. members  of TeleTech Executive Committee), as
TeleTech cannot take on the responsibility of monitoring or overseeing  the
private conduct  of its employees worldwide  with respect to any
statements  they may make casually or intentionally  to whomever  about
you.  And for clarification and  for  the  avoidance  of  doubt, it  will not
be  a  violation  of  this Paragraph  for  either  you or TeleTech to make
truthful statements,    under oath, as required by law or formal legal process.

8.   No Admission of Wrongdoing:  By entering into this Letter Agreement,
TeleTech  does not concede or admit

 

 

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

Charles "Keith" Gallacher

Separation Agreement and Release of Claims Letter

 

to any wrongdoing or violation of law or breach of the terms and conditions of
the Gallacher Employment Agreement.

9.   Return and Prohibition of Removal of Company Property and Records.   You
shall return all TeleTech property and records in your possession on or before
the Effective Date.   In the event you fail to return such property or records
provided herein, you shall be liable to TeleTech for the value of all such
property and records, and all reasonable costs, including attorneys' fees,
incurred by TeleTech in recovering such property or records may be set-off
against any payments due to you under this
Agreement.  TeleTech  property  and  records  shall  include,  but  is  not  limited  to
laptops,  tablets, printers, and other electronic devices, any TeleTech related
document whether in written or electronic form and whether created by you or
another person or entity.  Company equipment, files or business information of
any kind, whether written, electronic, digital, or otherwise, shall not be
copied, taken or otherwise used by you without the prior written consent of
TeleTech, if any.   TeleTech reserves the right to pursue all legal and
equitable relief available for breach of this Paragraph.

 

10. Effectiveness of the Letter Agreement.

(a)  As required  by  law,
 the  offer  of  Enhanced  Severance  Payment,  Benefit  Enhancement   and
releases outlined in this Letter Agreement shall remain in effect for twenty-one
(21) days from the date hereof (the date as stated at the top of this document,
assuming it is delivered  to you on that date or the delivery  date if
otherwise).   If you elect to execute this Letter Agreement before the end of
this twenty-one day period, you acknowledge that you do so
voluntarily.  Furthermore, you acknowledge and understand that you may revoke
the signing of the Letter Agreement any time within the seven (7) day period
following your execution thereof.

 

(b)  To be effective, your revocation must be in writing and tendered to
TeleTech Legal Department,

9197 S. Peoria Street, Englewood, CO 80112, Attn: Margaret Mclean,  General
Counsel, either by mail or by hand delivery.    The  Letter  Agreement
,  related  releases,  and parties  obligations therein  will become  effective
on the eighth day after you sign it, provided  you do not revoke your
acceptance.

 

(c)  You understand that  TeleTech  is not required  to make  any
payments  described  in this Letter Agreement unless and until this Letter
Agreement and various releases therein become effective; and you
understand  that this Letter Agreement  does not waive any rights or claims that
may arise after  this Letter Agreement  is  signed  and  becomes  effective,
which  is after  TeleTech actually receives   your  signed signature  page  for
this  Letter Agreement and after the 7-day  revocation period has expired.

 

11. Legal Review; Sophisticated Parties; No Changes. Both parties acknowledge
that this Letter

Agreement sets forth the entire understanding between them.  Neither party has
relied upon any representation nor did statement, written or oral, not set forth
in this Letter Agreement.   The terms and
undertakings  of  this  Letter  Agreement  may  not be  changed  orally,
but  only  by  a specific  written
agreement  signed  by  the  party  against  whom  enforcement  of  any  waiver,  change,
modification, extension,   or  discharge   is   sought. By signing   below, you
acknowledge   that TeleTech has encouraged you to review the legal effects and
implications of this Letter Agreement with an attorney and to review this Letter
Agreement carefully and thoroughly prior to signing.  As a senior executive and
a sophisticated,  financially   savvy   party, you   acknowledge
that  you   reviewed   this  Letter Agreement and understand its terms and
conditions.

 

12. Mutuality.  This  Letter  Agreement  is  deemed  to
have  been  drafted  jointly  by  the parties  and  any uncertainty  or
ambiguity  shall not  be  construed  for or against  any
party  based  upon  attribution of drafting to any party. The parties forever
waive all rights to assert that this Letter Agreement was the result of a
mistake in law or in fact.  Further, the parties forever waive all rights to
assert that any or all of  the  legal  theories  or  factual  assumptions
used  for  negotiating   purposes   are  for  any  reason inaccurate,
inapplicable or inappropriate.

 

10. Governing Law; Dispute  Resolution and Venue.

(a) The Parties agree that this Letter Agreement shall be construed and enforced
as provided in the

Gallacher Employment Agreement.

 

(b) You and TeleTech  agree  that  any  controversy  or claim  with
respect  to  this Letter  Agreement, including without any limitation any claim
on whether a breach of Restrictive Covenants or other undertakings  has taken
place, shall be resolved expediently in accordance with the provisions of the
Arbitration  Agreement   that  you  and  the  company   executed  in
connection   with   the  Gallacher Employment Agreement.

11. Confidentiality of Terms.    You agree that the terms and conditions of
this Letter Agreement are confidential.   You also agree not to tell anyone
about this Letter Agreement and not to disclose any information contained

 

 

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

Charles "Keith" Gallacher

Separation Agreement and Release of Claims Letter

 

in this Letter Agreement to anyone, other than your lawyer, financial advisor,
and immediate family members, unless you are compelled to do so by law.

 

12. Mutual Breach of this Letter Agreement.  Both TeleTech and you promise  to
abide by the terms and
conditions   in  this  Letter  Agreement,   including   without  limitation  your  non-compete,   client 
non-­ interference, employee  non-solicitation, and non-disparagement
obligations on the one side and non-­ disparagement  and payment obligations
owed to you by TeleTech on the other side.   Both parties understand that if
they do not abide by the terms and conditions of this Letter Agreement, either
party is entitled to seek damages from the other party, including injunctive
relief against the other party and your then employer. In addition  to the
foregoing and for the avoidance of doubt,  you understand and
agree  that  TeleTech's  financial obligations  under  this Letter
Agreement  are  specifically  tied to you honoring and not breaching  the terms
of this Letter Agreement, and if you breach your obligations in such a way  that
cannot  be  reasonably  cured  hereunder,  TeleTech  will provide  you with a
written notice,  documenting  such  breach  to  give  you  the opportunity  to
respond  and  cure, if  applicable. TeleTech will reserve  the right  to
suspend  its payment  obligations  under  the Enhanced  Severance Payment  and
Benefit  Enhancement provisions  of  this Letter  Agreement  until the
resolution  of the breach, or indefinitely  if the breach is not capable of
being cured.

 

To reflect
your  agreement  with  the  provisions  of  this  Letter  Agreement,  please  sign  and  return  to

TeleTech Corporate Legal Department as instructed above.

 

 

 

TeleTech Services Corporation

 

 

By:        /s/ Regina M. Paolillo     Date:          August 31, 2016       

Regina M. Paolillo,

EVP and Chief Administrative Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

Charles "Keith" Gallacher

Separation Agreement and Release of Claims Letter

 

ACCEPTED AND AGREE

 

 

By:        /s/ Charles Keith Gallacher     Date:          31 August, 2016       

Charles “Keith” Gallacher





 

 

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

Charles "Keith" Gallacher

Separation Agreement and Release of Claims Letter

 

Attachment A

 

OFFICER/DIRECTORSHIPS FOR

Charles Gallacher

 

As of August 17, 2016

 

Entity

Title

State/Country

of Incorp

 

   NONE

 

 

--------------------------------------------------------------------------------